Citation Nr: 0011666	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cold injury to the feet.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

3. Entitlement to service connection for DJD and degenerative 
disc disease (DDD) of the cervical spine.

4.  Entitlement to service connection for aortic valvular 
stenosis.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This appeal arose from a June 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In May 1999, the veteran testified at a 
personal hearing at the RO.  In August 1999, he and his 
representative were informed through a supplemental statement 
of the case of the continued denial of the benefits sought.

It is noted that the August 1999 supplemental statement of 
the case included the issue of entitlement to an increased 
evaluation for the service-connected rhinitis.  He was 
notified that he had sixty days to perfect any issue not on a 
previously submitted substantive appeal.  The veteran's 
December 1998 substantive appeal did not include this issue.  
However, he failed to submit a substantive appeal as to this 
issue within the 60 day period allowed for perfection of the 
appeal.  Therefore, it is found that this issue is not 
properly before the Board of Veterans' Appeals (Board) for 
appellate review at this time.



FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from the residuals of a cold injury to the feet, 
DJD of the lumbar or cervical spines, DDD of the cervical 
spine or aortic valvular stenosis which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for residuals of a cold injury 
to the feet, DJD of the lumbar or cervical spines, DDD of the 
cervical spine or aortic valvular stenosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service:

Avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated 
with malnutrition); pellagra; any other nutritional 
deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite, if it is determined 
that the veteran was interned in climatic 
conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; irritable 
bowel syndrome; peptic ulcer disease; and 
peripheral neuropathy except where directly related 
to infectious causes.

Note: For purposes of this section, the term 
beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had 
experienced localized edema during captivity.

38 C.F.R. § 3.309(c) (1999).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Combat veterans who use lay testimony to show incurrence must 
generally proffer medical evidence to establish the existence 
of a current disability and its nexus to service.  See Arms 
v. West, 12 Vet. App. 188 (1999).


FACTS

Residuals of cold injury to the feet

The veteran's service medical records made no mention of any 
complaints of or treatment for frostbite to the feet.  His 
separation examination performed in October 1945 noted that 
his feet were normal.

The veteran was examined by VA in April 1947 and March 1949.  
He made no complaints about his feet during either 
examination.  The physical examinations found that his feet 
were normal.  During the latter examination, he stated that 
he had experienced only colds and dysentery on one occasion 
while a prisoner of war.  

The veteran was hospitalized at a VA facility in January 
1957.  He complained of pain about the heels of both feet.  
The physical examination found slight tenderness on the 
plantar aspects of both heels.  The remainder of the foot 
examination was within normal limits.  An x-ray was negative.  
A diagnosis of periostitis, os calcis, could not be 
established.

VA afforded the veteran a POW protocol examination between 
January and February 1998.  He stated that he had spent 
approximately two years in POW camps.  During this time, he 
indicated that he had warm winter socks.  Even during the 
march to the second camp, he was able to keep relatively 
warm.  His feet had become swollen and he developed blisters 
during the march; however, there was no peeling and they had 
not become cyanotic or gangrenous.  The objective examination 
found that the temperature of his feet was normal.  There was 
no objective evidence of any previous frostbite injury.

In May 1999, the veteran testified at a personal hearing at 
the RO.  He stated that he had been exposed to cold 
temperatures as a POW.  He again stated that he had had to 
march from one camp to another.

VA re-examined the veteran in June 1999.  He told the 
examiner that he had had frostbite to the feet as a POW.  He 
denied any gangrene or loss of toes.  He did recall that his 
feet had been red and blistered.  He complained of foot pain, 
especially on weight bearing.  The objective evaluation found 
no edema and noted that the fat pads under the heels were 
reduced.  Vibratory and light touch were somewhat diminished.  
The diagnosis was heel pain most likely due to the failure of 
the subcutaneous tissue of both heels.  He had also had an 
abnormal peripheral neurological evaluation, which was not 
related by the examiner to frostbite.  It was finally noted 
that his decreased fat pads were not related to any cold 
exposure in service.


DJD of the lumbar and cervical spines

The veteran's service medical records make no mention of any 
complaints of or treatment for arthritis of the lumbar or 
cervical spines.  The October 1945 separation examination 
noted that he had suffered a laceration to the scalp when he 
had bailed out of his aircraft in June 1943.  The evaluation 
of the musculoskeletal system was normal.

The veteran was examined by VA in April 1947 and March 1949.  
Both of these examinations noted no complaints about the back 
or neck.  A January 1957 VA hospital report found no 
deformity of the back.

The veteran was afforded a VA POW protocol examination in 
January and February 1998.  At the time of the examination, 
he indicated that he had begun to have low back pain about 4 
years before, after some heavy lifting.  He reported no 
history of trauma.  He also indicated that he had some neck 
pain, which had begun the previous fall.  This pain was 
worsened upon turning the head to the right.  Again, he 
reported no history of trauma.  The objective examination 
found normal curvature of the low back and neck.  The muscles 
of the low back were normal and there was no point tenderness 
over the neck.  Straight leg raises were negative to 60 
degrees and deep tendon reflexes were 1+ at the knees and 
ankles.  Forward flexion of the back was to 95 degrees; 
extension was to 35 degrees; lateral flexion was to 40 
degrees; and rotation was to 35 degrees.  There was no 
evidence of pain on any of these motions.  Forward flexion of 
the neck was to 30 degrees; extension was to 30 degrees; 
lateral flexion was to 40 degrees; and rotation to the right 
was to 40 degrees (with mild pain) and to the left to 55 
degrees (without pain).  X-rays showed degenerative changes.  
The diagnoses were DJD of the lumbar and cervical spines.

The veteran testified at a personal hearing in May 1999.  He 
stated that he had hurt his back and neck when he had to 
parachute out of his plane after it had been shot down.  He 
claimed that he had been dragged by the parachute.

The veteran was re-examined by VA in June 1999.  Again DJD 
was diagnosed.  The examiner rendered the opinion that the 
veteran's spinal condition was likely not related to the 
parachute injury in the military.


DDD of the cervical spine

The veteran's service medical records make no mention of any 
complaints of or treatment for DDD of the cervical spine.  
The October 1945 separation examination noted that the 
musculoskeletal system was normal.  

VA examinations of the veteran performed in April 1947 and 
March 1949 contained no complaints concerning the cervical 
spine and the objective evaluations were within normal 
limits.  During a January 1957 VA hospitalization, his back 
was noted to be without deformities.

The veteran was afforded a VA POW protocol examination 
between January and February 1998.  He complained of pain in 
the neck, particularly on turning his head to the right.  An 
x-ray showed narrowing of the C5-6 disc space.  The diagnosis 
was DDD of the cervical spine with spondylosis.  

The veteran testified at a personal hearing in May 1999.  He 
indicated that he had injured his neck at the time that he 
had to bail out of his airplane in 1943.  A June 1999 VA 
examination of the neck found that it was not likely that his 
spinal condition was related to any injury during a parachute 
jump in service.


Aortic valvular stenosis

The veteran's service medical records make no mention of 
complaints of or treatment for a heart condition.  The 
October 1945 separation examination found that his 
cardiovascular system was within normal limits.

The veteran was examined by VA in April 1947 and March 1949.  
Neither examination noted any complaints concerning his 
heart.  The physical examinations were also negative.  During 
the latter examination, he noted that he had only had colds 
and one bout of dysentery during his time as a POW.  During a 
VA hospitalization in January 1957, he heart was again noted 
to be normal.

The veteran was afforded a VA POW protocol examination 
between January and February 1998.  At the time of this 
examination, he denied any swelling of his legs during 
service.  He denied any history of a heart condition.  The 
physical examination noted a regular rhythm, with a Grade 
II/VI systolic ejection murmur.  There were no gallops.  He 
was diagnosed with probable aortic valvular stenosis.

In May 1999, the veteran testified at a personal hearing at 
the RO.  He stated that he had had swelling in the feet, 
ankles and legs since his discharge.  He expressed his 
opinion that he had heart disease which was related to this 
swelling in service.

VA re-examined the veteran in June 1999.  A long history of 
hypertension was noted.  He had no angina, dyspnea on 
exertion, paroxysmal nocturnal dyspnea or syncope.  The 
examiner commented that the veteran appeared 20 years younger 
than his stated age.  The PMI was in the left fifth 
intercostal space.  He had a Grade II/VI systolic murmur with 
a regular rhythm.  His lower extremities displayed no 
cyanosis or edema.  The examination found aortic valvular 
stenosis, but the echocardiogram indicated that the size of 
the affected valve area would not cause any symptoms in the 
veteran.  The examiner stated that "I feel that the 
patient's aortic stenosis which is calcific in nature is a 
function of his advancing age and longstanding hypertension, 
and in no way reflects his military service nor prisoner of 
war experience."


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  


Cold injury to the feet

In this case, it is found that the veteran was exposed to 
cold conditions during his time as a prisoner of war of the 
Germans.  Such exposure would be entirely consistent with his 
service and with the climatic conditions of the locations 
where he was likely interned.  Therefore, it is found that 
the veteran did suffer an "injury" during service.  
However, there is no indication that he is currently 
suffering from any residuals related to cold injury to the 
feet.  In fact, no such residuals were identified during the 
January to February 1998 POW protocol examination.  While the 
veteran has experienced some pain at the heels, the VA 
examiner commented in June 1999 that this discomfort was 
related to diminished fat pads, a condition which was not 
related to any cold injury.  The latter examination had also 
noted some neurological symptoms (decreased vibratory and 
light touch); however, these changes were specifically noted 
not to be related to any cold injury.  As a consequence, the 
existence of a current disability, which has been related to 
a cold injury in service, has not been established.  
Therefore, it is concluded that the claim for the residuals 
of a cold injury to the feet is not well grounded.


DJD of the lumbar and cervical spines and DDD of the cervical 
spine

The veteran has claimed that the suffers from DJD of the 
lumbar and cervical spines and DDD of the cervical spine as a 
direct result of an injury experienced at the time he had to 
parachute from his airplane in 1943.  A review of the 
objective evidence of record clearly indicates that the 
veteran was engaged in combat with the enemy; his plane had 
been shot down over France in 1943 and he was subsequently 
taken prisoner.  The veteran has contended that he injured 
his back and neck when he had to bail out of the plane.  
Since this testimony is consistent with the hardships of his 
service and is credible, the Board will accept that he 
suffered an injury to the back and neck in service, thus 
satisfying the element of well groundedness which requires 
the existence of an injury in service.  However, he has not 
presented any objective evidence of a relationship between 
the DJD and DDD of the lumbar and cervical spines, which was 
not diagnosed until 1998, some 52 years following his 
discharge.  Significantly, during the January to February 
1998 POW protocol examination, he denied any trauma to the 
back and neck, noting that his low back pain had begun 4 
years before after heavy lifting and that his neck pain had 
begun the previous fall.  Moreover, the VA examiner opined 
during the June 1999 VA examination that his current spinal 
conditions were not related to his parachute injury 
experienced in service.  Therefore, it is found that, while 
he has presented evidence of the existence of current 
disabilities, he has not demonstrated any link or nexus 
between those current disabilities and his injury suffered in 
service.  As a consequence, it is found that his claims for 
DJD of the lumbar and cervical spines and DDD of the cervical 
spine are not well grounded.



Aortic valvular stenosis

In the instant case, the evidence clearly shows that the 
veteran was a POW for almost two years.  There is no 
objective evidence of a heart condition in the service 
medical records.  Additionally, there is no indication that 
he has developed beriberi heart disease, a disease which is 
subject to presumptive service connection if present in 
former POWs.  As noted above, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  In the 
veteran's case, there is no objective indication that he 
suffered from localized edema during his captivity.  His 
service medical records are completely silent as to such a 
condition, and he specifically denied experiencing edema 
during the January to February 1998 VA POW protocol 
examination.  Moreover, beriberi heart disease has never been 
diagnosed.  The veteran has been diagnosed with probable 
aortic valvular stenosis.  However, there is no objective 
evidence of a relationship between this disorder and his 
period of service, to include his internment.  The VA 
examiner stated in June 1999 that his aortic valvular 
stenosis was a function of advancing age and was in no way 
related to his service or to his time as a prisoner of war.  
As a consequence, while a current disability has been 
diagnosed, there is no indication of any disease in service 
and no objective evidence of a link between this currently 
diagnosed condition and his period of service.  Therefore, it 
is found that his claim for service connection for aortic 
valvular stenosis is not well grounded.

While the veteran has expressed his opinion that all of his 
claimed conditions are related to his period of service, to 
include his time as a prisoner, he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for residuals of a cold injury to the 
feet, DJD of the lumbar or cervical spines, DDD of the 
cervical spine and aortic valvular stenosis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

